IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GENERAL MOTORS, LLC                          : No. 778 MAL 2017
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
BUREAU OF PROFESSIONAL AND                   :
OCCUPATIONAL AFFAIRS, STATE                  :
BOARD OF VEHICLE                             :
MANUFACTURERS, DEALERS AND                   :
SALESPERSONS                                 :
                                             :
                                             :
PETITION OF: BUDD BAER, INC. D/B/A           :
BUDD BAER BUICK GMC; MEL GRATA               :
CHEVROLET, INC.; AND TURNER
AUTOMOTIVE OF NEW HOLLAND, INC.              :
D/B/A TURNER BUICK GMC                       :


                                       ORDER


PER CURIAM

      AND NOW, this 14th day of May, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:

      (1) Did the Commonwealth Court err in concluding that, as a matter of first
          impression, GM is permitted to eliminate statutory protections provided to
          Dealers by unilaterally altering the Dealers’ warranty labor reimbursement
          rate?

      (2) Did the Commonwealth Court err by failing to give proper deference to the
          Board’s decision interpreting the Act?

      (3) Did the Commonwealth Court err in concluding that, as a matter of first
          impression, GM is permitted to impose a surcharge on Dealers seeking retail
          reimbursement for parts alone, although the plain language of the Act provides
          that a manufacturer may only surcharge dealers seeking retail rate
          reimbursement for both parts and labor?
Additionally, the Application to Withdraw as a Party to Petition for Allowance of Appeal,

filed by Turner Buick GMC, is GRANTED with prejudice.

             Justice Baer did not participate in the consideration or decision of this

matter.




                                  [778 MAL 2017] - 2